Oalhoon, J.,
delivered, the opinion of the court.
The original bill charges that Jones executed a deed of trust to appellee Gadberry as trustee on February 8, 1893, to secure appellee Levy in a debt, on S. ¿ of S. of N. $ of section 21,. township 13, range 4 W. in Yazoo county, Miss., and after-wards, on January 22, 1894, .executed another trust deed on the same land to secure a balance due under the first trust deed;» that default was made in the payment of the debt secured by the trust deed of January 22, 1894; that the trustee accordingly advertised the land for sale at which sale the complainant Levy was the best bidder; that there was a prior incumbrance on the land to the amount of $700, which the purchaser, Levy, paid; that the trustee, in making his conveyance to Levy, described the-land as being in the west half, instead of the north half, of the section, or that, at least, it was so recorded on the deed books of the county, whereas Levy in fact bought the land being in the-north half of the section; that this was the only land owned by the grantor in the county, and the bill makes the original trust deed an exhibit; that since his purchase Levy has put valuable-improvements to the .amount of $500 on the land and has paid the taxes on it; that Jones never denied or disputed the validity of the sale until after the bar of the statute of limitations had taken effect as to the debt secured; that J ones, after the bar by limitation, brought his action of ejectment in the circuit court against Levy and his tenant, Smith, for the possession of the land; that Levy is advised that in order to have said deed from the trustee reformed, so as to show the land really sold as being in the north half of the section, he should apply to the chancery court; and the prayer is for an injunction from the prosecution of the action in the law court, and for a decree reforming the deed so as to show a correct description, and for general relief. To this bill Jones demurred on the ground only that there was *556no equity on its face, which demurrer was sustained, and leave given to amend the bill.
The bill was amended, showing the same facts, and averring that the trust deed of January 22, 1894, was on the land in the north half of the section; that the trustee was requested to advertise and sell the land as being in the north half, and he did advertise and sell the land as in the north half, at which sale Levy bought and received a deed, and that the trustee, in making the deed, by mistake described the land as being in the west half of the section, when in truth and in fact the sale and purchase were of lands in the north half; and the original trust deed is made an exhibit to the amended bill, which amendment further shows that the description in the original trust deed is recorded as being in the west half of the section. The prayer is for an injunction, and for a decree reforming the deed given by the trustee, so as to show the real description of the land as being in the north half instead of the west half; and, if the court shall conclude that the original trust deed does not give the proper description, then to reform that, and for general relief. To this amended bill Jones filed a demurrer on the ground that the amended bill does not show that the land, as in, the north half, was advertised to be sold under the trust deed, because the trust deed did not convey the land, and the trustee _ had no power to sell the same. This demurrer was overruled, and we have before us an appeal and a cross-appeal.
It will be seen that the original bill charged proper advertisement and sale of the land as being in the north half of the section, but that the trustee, Gadberry, by mistake, erroneously, in his deed to the complainant, the purchaser, described it as being in the west half of the section. It was competent and proper to reform this conveyance by the trustee, to conform to the original trust, deed, and to the advertisement of sale, if the facts were so charged and admitted by demurrer. We have ■carefully examined the original trust deed of January 22, 1894, in all its parts, and think it does convey the land as in the north *557half of the section. It seems to us that the down line was to prevent the letter from being read as a “W,” and to make it read as an “N.” But, as we have seen, the original bill is not to reform the original trust deed. It is to reform the trustee’s deed to the purchaser, and the demurrer should have been overruled.
The amended bill is for the same purpose as the original, viz., to amend the deed from the trustee to the purchaser, which, as we have said, was within the power of the court. It only alternatively asks the reformation of the original deed “if the court shall conclude that the said deed does not” give the proper description. This amended bill charges sufficiently that the land, as in the north half of the section, was advertised and sold. Holding, as we do, that the original trust deed of 1894 does convey the land as in the north half of the section, we think the action of the court below in overruling the demurrer to the amended bill was right, although we are not at variance with the able brief -of counsel for appellant and the authorities they cite from their standpoint.
Affirmed on direct appeal, and reversed on cross-appeal, and remanded.

Reversed.